Title: To Thomas Jefferson from Laurence A. Dorsey, 9 December 1802
From: Dorsey, Laurence
To: Jefferson, Thomas


          
            Wilmington N.C.9th. Decr. 1802.
          
          The Petition of Laurence A. Dorsey a natural born Citizen of America.
          Respectully Sheweth
          That Your Petitioner for many years past has acted as Deputy of the Cape Fear District to John S. West Esquire Marshal of North Carolina: That he is informed that Mr. West will be out of Office, or that his term of appointment will expire on the tenth instant.
          Your Petitioner therefore, being (he flatters himself) fully adequate to the duties of Marshal of North Carolina, solicits that in case the said Mr. West should not be re-appointed, that he Your Petitioner from being long conversant in the duties of the Office, and he hopes also from the Character he has long borne of integrity and industry, that you will appoint him to the Office. 
          and Your Petitioner shall ever pray &c.
         